Title: To Thomas Jefferson from Edward Livingston, 29 November 1824
From: Livingston, Edward
To: Jefferson, Thomas


                        SIR,
                        
                            New-York,
                            29th Nov. 1824.
                    You will herewith receive the first of four codes, which forms a system of Penal Law, prepared for the State of Louisiana. The manuscript copy, and draft of the whole work, having been destroyed by fire, I have, with unceasing labour, retored this part, while the subject was fresh in my recollection; but the haste with which it was done, renders a compliance with the request I am about to make peculiarly important. It is, that you would take the trouble to peruse the work; to note in the margin such observations as occur to you for its amelioration, and to communicate them to me with your first leisure.It will readily occur to you, after reading the plan on which the system is formed, that each succeeding part being calculated to elucidate those which precede it, a very correct opinion cannot be formed of any one division, without a view of the others; but after giving proper weight to this consideration, many points are left on which your judgment may be fairly exercised, in detecting the want of attention, which has suffered some errors to be introduced, or the false reasoning by which I may have been led to mention others.If this undertaking were merely local, I should scarcely be justified in asking your aid to render it worthy of adoption,—still less so, were my personal feelings, interests, or reputation, alone concerned. The intimate connexion between the States, renders all the institutions of one, a matter of general interest to the citizens of all; and the nature of this, renders it peculiarly so. The introduction of a body of written law, has many learned and respectable advocates in several of the States. In Louisiana, it was been carried into effect in the departments of civil and commercial law; and would probably have been as to the penal code, but for the accident to which I have alluded. This first experiment, which is to test the utility of written codes in our government, is therefore one of general interest; and as its success depends wholly on the correctness of its principles, and the clearness and precision with which its provisions are enounced, I feel the greater confidence in asking the aid of your learning, experience, and judgment, to supply what is deficient, and to correct what is erroneous in the work.I am, very respectfully, Your ob’dt servant,
                        EDW. LIVINGSTON.